t c memo united_states tax_court william b meyer petitioner v commissioner of internal revenue respondent docket no 25013-06l filed date william b meyer pro_se paul c feinberg and wesley j wong for respondent memorandum opinion holmes judge william meyer failed to file a return or pay his taxes the commissioner figured out how much he owed and wants to collect by levying on his property meyer got a collection_due_process cdp hearing but the appeals officer upheld the commissioner’s decision to levy meyer argues that the appeals officer abused his discretion by not properly verifying that the commissioner followed applicable law or administrative procedure the heart of meyer’s case is that the commissioner either never created a notice_of_deficiency or never mailed it if meyer is right the commissioner has no right to collect the unpaid tax background meyer has a history of run-ins with the commissioner owing to his reluctance to follow the internal_revenue_code when it comes time to file his annual return see meyer v commissioner tcmemo_2005_82 wl at dollar_figure penalty for filing a return showing zero income aff’d 200_fedappx_676 9th cir meyer v commissioner tcmemo_2005_81 wl at dollar_figure penalty for filing a return showing zero income but for his tax_year meyer decided not to file a return at all meyer told us at trial that he would not file a tax_return unless he had a notice_of_deficiency and accompanying papers to work from because his records were chaotic at best the commissioner believes meyer earned more than more than dollar_figure million in taxable_income for the commissioner prepared a substitute for return sfr under sec_6020 and determined meyer owed more than dollar_figure plus interest and penalties this is common enough--preparing an sfr often prompts delinquent taxpayers to file a return on their own an sfr is not a comprehensive return the commissioner uses only one of two filing statuses--single or married filing separately--and he allows only one personal_exemption and no business_expenses or itemized_deductions see internal_revenue_manual irm pt date because an sfr is usually stingy with deductions a taxpayer who gets the resulting notice_of_deficiency will often respond by filing a petition with us and then preparing a return that reflects the much more complete information he has about himself--especially about greater deductions he is entitled to claim the willingness of his wife to accept married-filing-jointly status and whether he has children or other dependents this case may have wandered off the usual path right after the irs prepared the sfr what the irs usually does next is draft a notice_of_deficiency for the unreported taxes and then mail that notice which usually includes the sfr to the unless otherwise indicated all section references are to the internal_revenue_code for the year at issue all rule references are to the tax_court rules_of_practice and procedure taxpayer the commissioner generally has to do this before he can begin trying to collect and in this case that’s what the commissioner says he did--he claims that he sent meyer a notice_of_deficiency but meyer never responded that would have allowed the commissioner to record the liability-- assessing the deficiency to use_tax jargon--and to begin to collect the unpaid bill from meyer i the cdp hearing the commissioner did send meyer a final notice of his intent to levy this notice told meyer that he had the right to a hearing which meyer promptly demanded even before that hearing the appeals officer requested a form_4340 certificate of assessments payments and other specified matters to verify that the commissioner had properly assessed the tax the form_4340 had an entry which indicated that a dollar_figure tax had been assessed by examination and that there was an audit deficiency per default of day letter although that form apparently satisfied the appeals officer that a notice_of_deficiency existed he was unable to find a copy of the notice before the cdp hearing during the cdp hearing the appeals officer asked meyer to point out any irregularities in the making of the assessment for meyer’s primary contention was that he had not received a notice_of_deficiency meyer indicated that he had repeatedly asked the irs for a copy of the notice_of_deficiency even filing a request under the freedom_of_information_act but all to no avail because the appeals officer still had not found the notice at the time of the hearing he allowed meyer to dispute his underlying tax_liability the cdp hearing however didn’t resolve the notice-of-deficiency issue the appeals officer was clearly aware that if he did not get verification that the commissioner properly mailed a notice_of_deficiency to meyer’s last_known_address the assessment would be invalid he wrote in his case activity record it is potentially possible that account will have to be abated a new snod issued meyer also argued that the commissioner violated his privacy under sec_6103 because entries in the irs records suggested his file had been sent to baltimore for a tax_court trial that both parties later agreed never occurred meyer believes the commissioner violated his privacy by circulating his file throughout the irs we see no problem see sec_6103 allowing for inspection or disclosure of tax records to treasury officials the department of justice and for judicial and administrative proceedings for purposes of tax_administration meyer had no evidence that the commissioner released his file to people outside the irs or used the file for nontax purposes in violation of sec_6103 he seems to have had in mind sec_6330 which allows a taxpayer who has not received a notice_of_deficiency to dispute the underlying liability at the cdp hearing to obtain this verification the appeals officer requested a copy of the certified mailing list u s postal service form the form_3877 in this case reads statutory notices of deficiency for the year s indicated have been sent to the following taxpayers and lists meyer’s name and address followed by an article number and the phrase postage fees paid_by irs the address listed on the form_3877 was and remains meyer’s correct address at the bottom right of the form_3877 there are two separate items that contemplate completion of additional information one is a space for the usps receiving employee to sign his name and the date another is a space labeled notices listed hereon were issued by the only mark near those two items is a rectangular stamp which reads irs ogden ut usps at the top shows an illegible signature at the bottom and the date date in the middle additionally although the form_3877 indicates that the irs was sending pieces of certified mail the space in which the usps should have marked the number of pieces it received is blank although the form is titled substitute usps form and is not a certified copy we will refer to the document as the form_3877 in the commissioner’s briefs he refers to this stamp as a postmark as we discuss later we make no determination whether this was in fact an official usps postmark after reviewing the form_3877 the appeals officer was apparently confident that he now had verified that a notice_of_deficiency existed and had been properly sent to meyer he wrote in his case activity record that the form show ed the statutory_notice_of_deficiency went out on to correct last_known_address even after the hearing however the appeals officer never received a copy of the notice_of_deficiency so far as the record shows nobody at the irs has ever found it ii notice_of_determination with the notice_of_deficiency issue seemingly resolved the appeals officer issued a notice_of_determination he determined that t he secretary has provided sufficient verification that the requirements of all applicable laws and administrative procedures have been met he noted that he reviewed computer transcripts to verify the assessments and he specifically determined that the assessment for the tax period of was valid --because he found that the irs had properly issued the deficiency_notice and sent it to meyer as shown on the united_states postal service form_3877 certified mail list stamped by the united_states postal service because the requirements of all applicable laws or administrative procedures had been met--and because of meyer’s lack of cooperation --the appeals officer determined that the levy balanced the need for efficient collection with the taxpayer’s concern that any collection action be no more intrusive than necessary meyer a resident of nevada when he filed his petition argues that this determination was an abuse_of_discretion because the appeals officer did not meet his obligation to verify that the irs properly issued and mailed a notice_of_deficiency to him i liabilities deficiencies and assessments discussion we begin with some vocabulary liability deficiency and assessment a tax_liability is the tax imposed by the code for a tax_year sec_26 for an individual who correctly reports his taxes the tax_liability is the amount of tax shown on his return for meyer who did not file a return the liability is the amount that would have been shown on a correctly completed tax_return individuals must pay their tax_liability regardless of whether the commissioner requests payment sec_6151 the appeals officer noted that meyer refused to discuss collection alternatives that the appeals officer had raised and somewhat redundantly he also noted that meyer wasn’t eligible for any such alternatives because he hadn’t filed his tax returns for later years a deficiency is generally the difference between the amount of a taxpayer’s liability and the amount shown on his return--and when the commissioner determines a deficiency it means that he thinks a taxpayer owes more than was reported on the return sec_6211 sec_6212 authorizes the commissioner to send a notice_of_deficiency alerting a taxpayer that the commissioner believes he owes more than he has reported a taxpayer ha sec_90 days from the date that notice was mailed to file a petition with this court sec_6213 subject_to exceptions not relevant here the commissioner may not assess levy or take other collection activity until days after the notice_of_deficiency is mailed if the taxpayer files a tax_court petition the commissioner may not take action until our decision becomes final id an assessment is the recording of a tax_liability in the commissioner’s books sec_6203 though nowadays it’s just a computer entry the act of assessment is immensely important because once a liability is assessed the irs can begin trying to collect it by means not usually available to ordinary creditors-- such as seizing a taxpayer’s property without first going to court see 295_us_247 within days after making an assessment the commissioner must send a notice_and_demand for payment of tax under sec_6303 a taxpayer’s failure to respond to a notice_and_demand creates a tax_lien in favor of the commissioner allowing the commissioner to levy sec_6321 before seizing a taxpayer’s property however the commissioner has to offer the taxpayer an opportunity for a cdp hearing with the irs appeals_office see sec_6330 e the appeals officer provides a fresh set of eyes--he cannot have had any prior involvement with respect to the unpaid tax_liability see sec_6330 meyer requested such a hearing as part of the cdp hearing the appeals officer must obtain verification that the requirements of any applicable law or administrative procedure have been met see sec_6330 during the hearing a taxpayer can try to forestall the unhappy outcome of having his property seized by arranging for alternatives like an offer-in-compromise or an installment_agreement see sec_6330 in8 in congress enacted sec_6330 to give taxpayers this opportunity to seek additional protections from unreasonable tax collection see internal_revenue_service restructuring and reform act of pub_l_no sec_3401 sec_112 stat pincite 115_tc_35 sec_6330 also says that a taxpayer may challenge the underlying liability if he has not received a notice_of_deficiency and we do review such a challenge de novo and not for abuse_of_discretion 114_tc_176 this is undoubtedly the section that the appeals officer had in mind when he invited meyer to challenge the liability by filing his missing return but this would have been an improper use of sec_6330 if meyer should have gotten a notice_of_deficiency and it turned out continued summary the irs holds a cdp hearing only after the commissioner has assessed a tax_liability and tried to get the taxpayer to pay voluntarily following a cdp hearing the appeals officer must determine whether to sustain the filing of the lien and whether proceeding with the proposed levy action is appropriate in making that determination the appeals officer is required to consider three things the verification from the commissioner that he met all of the requirements of applicable law and administrative procedure any relevant issues raised by the taxpayer and whether the proposed collection action balances the need for efficient collection_of_taxes with the taxpayer’s legitimate concern regarding the intrusiveness of the proposed collection action sec_6330 ii jurisdiction and standard of review sec_6330 gives us jurisdiction to review the determination made by the appeals officer in connection with a cdp hearing where the validity of the underlying tax_liability is not at issue we review the appeals officer’s continued that one wasn’t properly issued--the correct action then would have been to find the levy improper see 125_tc_14 and if meyer did get a notice_of_deficiency then his underlying liability would not have been properly before the appeals officer and we could not review that part of the determination at all determination--including the verification that the requirements of any applicable law or administrative procedure have been met --for abuse_of_discretion see 114_tc_604 114_tc_176 we review not only those issues that were considered by the appeals officer but also issues that should have been considered by him in arriving at his determination--without regard to whether meyer raised them at the hearing see 131_tc_197 hoyle i because this case would ordinarily be appealable to the ninth circuit we base our decision on the administrative record relied on by the appeals officer during the cdp hearing see 568_f3d_710 9th cir aff’g tcmemo_2006_166 and aff’g in part vacating in part on another ground decisions in related cases this rule has a few narrow exceptions to identify and plug holes in the administrative record 395_f3d_1019 9th cir we can supplement the administrative record to determine whether the agency has considered all relevant factors and explained its decision the agency has relied on documents not in the record when necessary to explain technical terms or complex subject matter or when there is a showing of agency bad faith 671_f3d_1113 9th cir lands council f 3d pincite we use the trial record in this case only to determine how the appeals officer arrived at his decision and whether he considered all relevant factors an appeals officer abuses his discretion if his determination was grounded on an error of law or rested on a clearly erroneous assessment of the facts or if he applied the correct law to facts that weren’t clearly erroneous but ruled in an irrational manner see 447_f3d_706 9th cir aff’g tcmemo_2004_13 249_f3d_1121 9th cir ‘ a finding is ‘clearly erroneous’ when although there is evidence to support it the reviewing court on the entire evidence is left with the definite and firm conviction that a mistake has been committed ’ 470_us_564 quoting 333_us_364 iii forms in the administrative record as part of his obligation under sec_6330 an appeals officer must verify among other requirements that a notice_of_deficiency was properly issued to a taxpayer sec_6330 doesn’t require any particular document or set of documents to satisfy this verification requirement see 118_tc_365 ndollar_figure aff’d 329_f3d_1224 11th cir kubon v commissioner tcmemo_2005_71 wl at when the existence of the notice_of_deficiency is in dispute the appeals officer must verify both that it exists and that it was properly mailed we turn to each of the two documents on which the commissioner relies a form_4340 we start with the form_4340 a form_4340 provides a detailed explana- tion of the taxpayer’s account irm pt date an irs employee compiles a form_4340 from existing entries in the commissioner’s computer system and enters only valid assessments and adjustments payments or applied credits id pt c the form_4340 should also reflect the first and last notice date as well as the certified mailing date of the deficiency_notice id a form_4340 constitutes presumptive evidence that a tax has been validly assessed pursuant to sec_6203 115_tc_35 tucker v commissioner tcmemo_2012_30 wl at aff’d 506_fedappx_166 3d cir it is the taxpayer’s burden to identify any irregularity jordan v commissioner tcmemo_2011_243 wl at citing 118_tc_162 supplementing 134_tc_1 and unless he does so a form_4340 that shows that the tax_liability was assessed and remains unpaid is sufficient verification davis t c pincite tucker wl at here however meyer plainly did identify an irregularity in the assessment procedure--he argued that he never received the notice_of_deficiency see hoyle v commissioner t c pincite n w here a taxpayer alleges no notice_of_deficiency was mailed he has ‘ identified an irregularity’ thereby requiring the appeals officer to do more than consult the computerized records quoting chief_counsel notice cc-2006-19 date thus the appeals officer could not rely on computerized records like the form_4340 instead we have said that t he appeals officer may be required ‘to examine underlying documents the commissioner argues that meyer disputed only his receipt of the notice_of_deficiency and not its existence during the cdp hearing thus says the commissioner since the challenge to the existence of the notice is not part of the administrative record it was never in dispute before the appeals officer and we should not consider it we think that’s splitting hairs a bit too fine--especially in a pro_se setting as an initial matter we think meyer did put the existence of the notice at issue at the cdp hearing the declaration he gave to the appeals officer at the cdp hearing says not only that he didn’t receive a notice_of_deficiency but also that he had been unable to obtain a copy from the irs after several requests and that was on top of the fact that the appeals officer himself was unable to find a copy of it even if meyer’s declaration didn’t say the magic word existence we have indicated that challenging receipt is also a challenge to a notice’s existence see clayton v commissioner tcmemo_2009_114 wl at citing butti v commissioner tcmemo_2008_82 wl for the proposition that when the taxpayer state s that he had never received a notice_of_deficiency for the year at issue the taxpayer affirmatively challenge s the existence of the notice see also internal_revenue_manual irm pt officer must review preassessment document including if possible both notice_of_deficiency and certified mailing list when taxpayer denies receipt in addition to the tax transcripts such as the taxpayer’s return a copy of the notice_of_deficiency and the certified mailing list ’ id quoting chief_counsel notice cc-2006-19 therefore the appeals officer had a duty to dig deeper at the very least he had to examine other evidence to verify that the notice was properly maileddollar_figure b form_3877 and the appeals officer did begin to dig deeper when he requested the form_3877 and reviewed it the notice_of_determination indicates that the appeals officer relied on that form alone to verify that the commissioner had followed proper procedures in sending the notice_of_deficiency to meyer that finding formed the cornerstone of the appeals officer’s ultimate determination that the assessment was valid because meyer put the existence of the notice_of_deficiency at issue the appeals officer also had a duty to verify that there really was a notice it’s unclear whether the appeals officer relied on the form_4340 to do this it’s also unclear whether an appeals officer can rely on a form_4340 to verify a notice’s existence without actually finding other corroborating evidence cf butti wl at existence of notice in dispute we think reliance on a form_4340 may be even more suspect when it contains irregularities as it did here see infra note but as we conclude below as we discuss later we are remanding it’s not a question we have to answer here on remand here it might be helpful for an appeals officer to clearly explain in the notice_of_determination what evidence he relied on to verify proper issuance the form_3877 is central to this case although the appeals officer did not review any evidence concerning how the commissioner’s personnel prepared and mailed notices of deficiency in this case our caselaw has explained the general procedures irs employees who mail notices of deficiency are supposed to prepare a postal service form_3877 a certified mailing list that lists all of the notices of deficiency mailed on a particular date see 94_tc_82 the irs worker then is supposed to hand deliver the form and sealed envelopes containing the notices to the post office see id the postal worker is then supposed to enter the number of envelopes on the bottom of the form initial the form and stamp it with a postmark see id in this case meyer challenges the form_3877 on both procedural and substantive grounds first he contends that we should exclude it from the record but even if we don’t he argues that the appeals officer abused his discretion by relying on that form alone to verify that the notice_of_deficiency was properly mailed to him because he alleges that like the form_4340 it too contains numerous irregularities we look at each of those contentions i evidentiary objections before turning to meyer’s substantive challenge we begin with his eviden- tiary objections he asks us to exclude the form_3877 because it is hearsay not falling within any exception and because it is not authenticateddollar_figure hearsay is a statement other than one made by the declarant while testify- ing at the trial or hearing offered in evidence to prove the truth of the matter asserted fed r evid c because we base our decision on the administra- tive record relied on by the appeals officer during the hearing see keller f 3d pincite the commissioner is offering the administrative record--and specifically the form 3877--to demonstrate what documents the appeals officer relied on not to prove that the items in those documents are true see 136_tc_463 hoyle ii citing fed r evid bowman v commissioner tcmemo_2007_114 wl at n the form_3877 was presented as part of the administrative record the fax information on the form_3877 shows that the appeals officer received the form before he made his determination and the case activity record--as well as the meyer also asks us to exclude the form_3877 because it is not complete and because it does not satisfy the commissioner’s burden_of_proof these two objections however go to the credibility and sufficiency of the evidence rather than its admissibility and therefore are not grounds for exclusion fed r evid notice_of_determination itself--indicate that he relied on it to make that determination subject_to authentication we find that it is admissible for the purpose of proving that it was part of the administrative record see hoyle ii t c pincite even if admissible for that purpose the form_3877 still must be authentica- ted before we admit it into evidence see fed r evid e vidence sufficient to support a finding that the item is what the proponent claims will authenticate an item presented as evidence id a an item may be authenticated by a witness with knowledge who testifies that the item is what it is claimed to be id b when we are reviewing a notice_of_determination in a cdp case the commissioner presents the administrative record to show what items the appeals officer relied on in making his determination therefore the appeals officer’s testimony at trial that he relied on the form_3877 presented in this case is sufficient to authenticate it as part of the administrative record the fundamental problem underlying meyer’s evidentiary arguments is that he presumes each piece of the administrative record must be admissible at trial independent of its role as part of the administrative record ie he seems to argue that the form_3877 must satisfy evidentiary rules in this case in the same way it would have to satisfy evidentiary rules in a deficiency case or any other federal litigation where it would be a stand-alone document to prove only that a notice_of_deficiency had been mailed the court of federal claims dispatched a similar argument in a challenge to more formal charitable-exemption-denial hearings saying of course if plaintiff is right the irs would be obliged to apply evidence rules derivatively lest this court strike materials that it relied upon in denying an exemption but contrary to plaintiff’s importunings courts generally have refused to consider collateral attacks upon the materials in administrative records based upon the post hoc application of evidence rules 70_fedclaims_782 we ourselves have indicated that items in an administrative record need not be independently admissible see hoyle ii t c pincite if they needed to be independently admissible then the appeals officer would abuse his discretion if he relied on any document that would not be admissible in a deficiency case this would effectively merge deficiency law and cdp law a result that we reject ii use of form_3877 to verify mailing that brings us to the meat of meyer’s case--did the irs properly mail the notice_of_deficiency before assessing his tax_liability if not meyer wins because we have definitively held that the commissioner may not use a cdp hearing to cure his failure to properly assess a tax freije v commissioner t c the commissioner had to mail a notice_of_deficiency to meyer’s last known addre sec_90 days before he assessed meyer’s debt or that assessment would be invalid sec_6213 in deficiency cases we have held the commissioner has the initial burden of proving by competent and persuasive evidence that a notice_of_deficiency was properly mailed to a taxpayer 119_tc_183 60_tc_522 aff’d per curiam 499_f2d_550 2d cir we have also required the commissioner in deficiency cases to show that the notice_of_deficiency was properly delivered to the usps for mailing clough t c pincite coleman t c pincite in those cases we have said that the act of mailing may be proven by evidence of the commissioner’s mailing process corroborated by direct testimony or documentary_evidence clough t c pincite coleman t c pincite when the existence of a notice_of_deficiency is not disputed we have ruled that a properly completed form_3877 by itself is sufficient--absent evidence to the contrary--to establish that the notice_of_deficiency was properly mailed to the taxpayer coleman t c pincite more specifically we have held that exact compliance with form_3877 mailing procedures raises a presumption of official regularity in favor of the commissioner clough t c pincite coleman t c pincite see also 724_f2d_808 9th cir although this is not a deficiency case we have applied these same principles in a cdp setting see butti v commissioner tcmemo_2008_82 wl at burden on commissioner citing to coleman t c pincite--without discussing different standard of review in cdp cases--for proposition that the commissioner bears burden of proving by competent and persuasive evidence that the notice_of_deficiency was properly mailed hoyle i t c pincite need for exact compliance noting that w e have held that exact compliance with postal service form_3877 mailing procedures raises a presumption of official regularity in favor of the commissioner and is sufficient absent evidence to the contrary to establish that the notice was properly mailed in hoyle i t c pincite--where the existence of a notice_of_deficiency was not in dispute--we said that it may be true that an appeals officer could rely on a properly completed postal service form_3877 to meet his verification obligation under sec_6330 hoyle i t c pincite when the existence of a notice is not in dispute an appeals officer may rely on a properly completed form_3877 to meet sec_6330’s requirement that he verify proper mailing see id and here unlike hoyle i we know that the appeals officer did rely on the form_3877 to do so before relying on it though an appeals officer must assure himself that the form is properly completed thus we look at whether the form_3877 here was indeed properly completed see hoyle i t c pincite or in other words whether there was exact compliance with the certified-mail-list procedures see clough t c pincite coleman t c pincite we’re far from confident that the irs properly completed the form_3877 in this case the first issue that jumps out at us--specifically on the bottom right- hand side of the form--is the rectangular stamp that reads irs ogden ut usps which purportedly is an official usps postmark and includes an illegible signature although it is generally well known that a usps hand-stamped postmark is round and doesn’t have an irs identification see eg usps postal operations manual at ex date available at http www nalc org depart cau pdf manuals pom pom_9--12_08 pdf listing because the administrative record in hoyle i didn’t contain a form_3877 we determined that the appeals officer could not have based his verification on that form hoyle i t c pincite and since it was unclear what the appeals officer used to verify that the assessment of the taxpayer’s liability was preceded by a duly mailed notice_of_deficiency we remanded the case to the appeals_office for it to clarify the record as to what the appeals officer relied upon in determining that the notice_of_deficiency was properly sent to the taxpayer id pincite hand-stamped postmarks international mail manual pincite available at http pe usps com text imm immc3_001 htm specifying usps postmarks are round our caselaw is not so sure compare coleman t c pincite distinguishing between round postal service stamp and irs dating stamp on a form with clough t c pincite finding rectangular postmark with irs ogden ut usps-84201 was valid usps postmark based on declaration of usps mail processing clerk unlike what the commissioner did in clough the appeals officer here didn’t bother to obtain a declaration from anyone regarding the validity of the only stamp on the form even assuming that this stamp is an official usps postmark and includes a signature of the postal employee who received the notices other red flags are fluttering the form_3877 also requires a signature of the person who issued the notices assuming the signature was that of the postal office employee who received the notices no separate signature from the person who issued the notices was present here additionally even though the form_3877 indicated that the irs was sending pieces of certified mail the space in which the usps should have marked the number of pieces it received to confirm that fact is blank see eg usps registered mail handbook dm-901 pincite date available at http www nalc org depart cau pdf manuals dm901 pdf instructing usps employee to enter total pieces received to properly complete a form see also irm pt date usps employee will verify number of notices before completing form the appeals officer did find that the form_3877 was stamped by the postal service but did not discuss any of the other missing items by relying only on the form_3877 to verify that the irs properly mailed the notice_of_deficiency the appeals officer implicitly found that it was properly completed and that finding borders on being clearly erroneous we don’t think that the appeals officer could have relied on that form alone to verify that the notice_of_deficiency was properly sent see coleman t c pincite a defective form_3877 corroborated by other documentary_evidence does not entitle respondent to the presumption of official regularity that’s not necessarily the end of the story in deficiency cases we have acknowledged that a failure to precisely comply with the form_3877 mailing procedures may not be fatal if the commissioner can come forward with other evidence that the mailing procedures were followed see clough t c pincite coleman t c pincite likewise in a cdp case we want to stress that an appeals officer’s reliance on a defective form_3877 to verify that the irs had fulfilled its requirements to mail out a notice_of_deficiency is not an abuse_of_discretion per se--if the administrative record shows that he relied on other evidence that corrects or explains the defects he could meet his verification obligation regarding the mailing issue that’s not what happened here though the administrative record in this case does not show that the appeals officer relied on anything else to verify proper mailing after meyer argued at the cdp hearing that he didn’t receive a notice of deficiency--with the appeals officer’s acknowledging that it is potentially possible that the lack of a notice_of_deficiency would result in the abatement of the assessment--the form_3877 is the only piece of evidence in the administrative record that the appeals officer relied on to verify that the notice_of_deficiency was properly mailed the appeals officer could’ve sought a declaration or some other kind of verification from an irs employee involved in preparing the form at trial meyer pointed out that the appeals officer couldn’t also rely on the form_4340 to verify proper mailing because it contained no entry for the certified mailing date of the notice_of_deficiency and it’s true that his form_4340 didn’t contain such a date--as it should have see irm pt c date directing that the form_4340 must c learly show the first and last notice date and the certified mailing date of the deficiency_notice however nothing in the administrative record indicates that the appeals officer actually relied on the form_4340 to verify that the notice_of_deficiency was properly mailed before the cdp hearing--before he knew that the mailing of the notice_of_deficiency might be an issue--the appeals officer requested the form_4340 to see if that form could help him verify that the assessment was proper once he realized there might be a problem with the mailing there’s no evidence in the administrative record that he relied on that form to verify that the notice_of_deficiency was in fact properly mailed or if there was one the usps employee signing off on that form eg clough t c pincite or obtained other habit or documentary_evidence eg coleman t c pincite to verify proper mailing the administrative record however doesn’t indicate he sought any of these alternatives and under the chenery doctrine we must judge the propriety of an administrative agency action solely by the grounds invoked by the agency 332_us_194 describing its holding in 318_us_80 see also jones v commissioner tcmemo_2012_274 at applying chenery doctrine to cdp case salahuddin v commissioner tcmemo_2012_141 wl at same so that leads us to the ultimate question should we determine that the appeals officer abused his discretion or remand to the appeals_office to allow the officer to clarify the evidence that he did rely on--or even supplement the administrative record to meet his verification obligation in other words should we hold that the appeals officer’s determination rested on a clearly erroneous finding of fact or remand to the appeals_office to allow the officer to clarify the evidence that he did rely on--or even supplement the administrative record to meet his verification obligation generally speaking we remand a case to the appeals_office when a taxpayer did not receive a proper hearing and the new hearing is necessary or will be productive 130_tc_79 n citing 117_tc_183 lites v commissioner tcmemo_2005_206 wl at and day v commissioner tcmemo_2004_30 wl at the resulting sec_6330 hearing on remand is not a new hearing but rather ‘provides the parties with the opportunity to complete the initial sec_6330 hearing while preserving the taxpayer’s right to receive judicial review of the ultimate administrative determination ’ id pincite quoting drake v commissioner tcmemo_2006_151 aff’d 511_f3d_65 1st cir as noted earlier we have remanded a case to the appeals_office to clarify the record regarding an officer’s determination that a notice_of_deficiency was properly mailed see hoyle i t c pincite although a close call we decide that the most productive course here would be to remand to the appeals_office we acknowledge that the administrative record does not show that the appeals officer pursued additional evidence to verify that the notice was properly mailed we also must recognize however that--at the time of his decision--the appeals officer here did not have the benefit of several decisions from this court that could have affected his understanding of the verification obligation for instance he may not have known that when a taxpayer challenges receipt of a notice_of_deficiency that should also be construed as a challenge to a notice’s existence see clayton v commissioner tcmemo_2009_114 wl at and therefore the appeals officer might have thought it proper to rely solely on the form_4340 to verify a notice’s issuance and possibly even rely on it in conjunction with a form_3877 to verify proper mailing the appeals officer also didn’t have the benefit of hoyle i t c pincite so he might not have known that we can review all issues that he should have considered without regard to whether a taxpayer raised them at the hearing furthermore the appeals officer did not know for sure that the burden_of_proof for mailing that had been espoused in deficiency cases would also apply equally in cdp cases despite the differing standards of review see butti wl at burden on commissioner to prove by competent and persuasive evidence that notice_of_deficiency was properly mailed we have remanded cases where the law changed between the cdp hearing and the tax_court trial if that may have affected presentation of a case see hoyle i t c pincite n also made it clear--albeit in a footnote-- that a taxpayer identifies an irregularity in the assessment procedure by simply alleging that no notice_of_deficiency was mailed to him and that requires an appeals officer to do more than consult the computerized records id harrell v commissioner tcmemo_2003_271 wl at and we will do so again here--we will remand to the appeals_office to clarify the record as to whether a notice_of_deficiency was both properly issued and mailed to meyer in light of the intervening caselaw the appeals_office is not limited to what the officer considered during the first administrative hearing but rather should independently verify that a notice_of_deficiency was properly issued and mailed jordan wl at citing hoyle ii t c pincite under the standards we have more fully described in later cases to reflect the foregoing an appropriate order will be issued
